         Case 6:18-cv-00125-ADA Document 62 Filed 05/12/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

RICKEY DONNELL CUMMINGS,                       §
                                               §
                 Petitioner,                   §
                                               §
v.                                               CIVIL NO. W-18-CV-125-ADA
                                               §
                                               §
LORIE DAVIS, Director, Texas                   §
Department of Criminal Justice,                § CASE INVOLVING THE DEATH
Correctional Institutions Division,            § PENALTY
                                               §
                 Respondent.                   §



                   PETITIONER’S FIRST ADVISORY REGARDING
                         STATE COURT PROCEEDINGS



       In its January 16, 2020 Order, this Court stayed all proceedings in Petitioner’s cause

and held the cause in abeyance so that Petitioner could file a subsequent state habeas corpus

application in the appropriate state court. ECF No. 57. The Court instructed Petitioner’s

federal habeas counsel to file a subsequent state habeas application, and to file an advisory

every 60 days thereafter, informing the Court of the status of Petitioner’s application. Id.

       Petitioner’s subsequent state habeas corpus application was properly filed on March

13, 2020. It remains pending at this time, and there has been no judicial action taken. There

is no other information about the proceeding available to counsel at this time.
      Case 6:18-cv-00125-ADA Document 62 Filed 05/12/20 Page 2 of 3




DATED: May 12, 2020              Respectfully submitted,

                                 /s/ Lee B. Kovarsky
                                 LEE B. KOVARSKY
                                 Phillips Black, Inc.
                                 A Public Interest Law Practice
                                 Texas Bar No. 24053310
                                 500 West Baltimore, Room 436
                                 Baltimore, Maryland 21201
                                 434-466-8257
                                 l.kovarsky@phillipsblack.org


                                 MAUREEN FRANCO
                                 FEDERAL PUBLIC DEFENDER

                                  /s/ Tivon Schardl
                                 TIVON SCHARDL
                                 Capital Habeas Unit Chief
                                 Florida Bar No. 73016
                                 /s/ Timothy Gumkowski
                                 TIMOTHY GUMKOWSKI
                                 Assistant Federal Public Defender
                                 Texas Bar No. 24104788
                                 Federal Defender Office
                                 919 Congress, Suite 950
                                 Austin, Texas 78701
                                 737-207-3007 (tel.)
                                 512-499-1584 (fax)
                                 Tivon_schardl@fd.org
                                 Tim_gumkowski@fd.org

                                 Attorneys for Petitioner




                                   2
         Case 6:18-cv-00125-ADA Document 62 Filed 05/12/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of May, 2020, I electronically filed the foregoing

Petitioner’s First Advisory Regarding State Court Proceedings with the Clerk of Court using

the CM/ECF system which will send notification of such filing to the following:

Stephen M. Hoffman
Office of the Attorney General
P.O. Box 12548
Austin, Texas 78711
Stephen.Hoffman@oag.texas.gov



                                                          /s/ Timothy Gumkowski
                                                          Timothy Gumkowski




                                              3
